DETAILED ACTION

The instant application having application No 16/966450 filed on 07/30/2020 is presented for examination by the examiner.

Examiner Notice
Claim 1 would be allowable if (i) claims 6 is incorporated into the independent claim 1.
Claim 13 would be allowable if (i) claims 6 is incorporated into the independent claim 13.
Claim 16 would be allowable if (i) claims 6 is incorporated into the independent claim 16.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 7, 9, 11, 13-14 and 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Shiell et al. (US 10476800, Nov. 12, 2019) in view of Pfister et al. (US 10536561, Jan.  14, 2020).
Regarding Claim 1, Shiell discloses User Datagram Protocol (UDP) Internet Connections (QUIC) connection between the server and a neighboring server(column 2, line 50-55, User Datagram Protocol (UDP) based traffic and Quick Internet UDP Connections (QUIC) traffic, across two or more back-end servers), 
wherein the QUIC connection is identifiable by a connection  identifier (CID) and is established to a migrating wireless device having a client IP- address(column 4, line 60-65, the connection identifier field (wherein connection identifier is CID) found in the portion of QUIC data packets, the distributor provides each manager with the packets associated with the virtual connections managed by the manager performed on the combination of the source IP address and connection identifier), 
determining context transfer state information for the QUIC connection (column 4, line 60-65, the connection identifier field found in the portion of QUIC data packets, the distributor provides each manager with the packets associated with the virtual connections managed by the manager performed on the combination of the source IP address and connection identifier, the manager established the connection with the client); 
and controlling transmission of a stateless reset packet for the QUIC connection based on the determined context transfer state information (column 7, line 55-65, the manager converts the QUIC formatted data packets sent by the client over the virtual connection to TCP data packets for receipt by the selected back-end server over the secondary connection and performed for packets traveling from the selected back-end server to the client).
the server and the neighboring server comprise respective cache memories, are comprised in a content delivery network (CDN) and have a same server IP-address, the method comprising receiving static key information representative of the QUIC connection.
Pfister the same field of invention teaches the server and the neighboring server comprise respective cache memories, are comprised in a content delivery network (CDN) and have a same server IP-address, the method comprising receiving static key information representative of the QUIC connection (column 2, line 55-60, Delivery node include caching server support a protocols such as, Quick User Data Datagram Protocol (UDP) Internet Connections (QUIC), and the like. Content source and delivery node communicate with each other  over network, column 4, the requested content, now stored in the cache, that shows data/content stream operations performed in CDNs a content source, which include content server which include servers).
Shiell and Pfister are analogous art because they are from the same field of endeavor of access to a service device.
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the receiving static key information representative of the QUIC connection the teaching of Shiell to include the stream operations performed in CDNs a content source, which include content server which include servers the teaching of Pfister because it is providing client-specific data packet that avoids re-deriving the associated segment specific metadata and avoids copying the one or more segments.

Claim 2, Shiell discloses the receiving of static key information comprises one of receiving information on a default hash function to be used to generate-the a stateless reset token; receiving a stateless reset token generating function; or receiving program code of a hash function (column 3, line 55-65, distributor involves hashing header fields of the received connectionless traffic, the distributor performs a modulo operation on the connection identifier field found in the public header portion of QUIC data packets, the modulo operation can also be performed on the source  IP address or a combination of the source IP address and connection identifier).
Regarding Claim 3, Shiell discloses the determining of context transfer state information comprises receiving context transfer state information from a monitoring function of a neighboring server (column 7, line 55-65, the process transfers the virtual connection to the selected back-end server, transferring the connection involves the process creating a secondary connection between the manager and the selected back-end server). 
Regarding Claim 4, Shiell discloses the determining of context transfer state information comprises capturing in a monitoring function of the server, one or more encrypted data packets transmitted between the client IP-address and the server IP-address; checking packet header of the captured one or more encrypted data packets(column 3, line 55-65, distributor involves hashing header fields of the received connectionless traffic, the distributor performs a modulo operation on the connection identifier field found in the public header portion of QUIC data packets, the modulo operation can also be performed on the source  IP address or a combination of the source IP address and connection identifier); 
and determining a connection state and a tuple for the QUIC connection based on information from the packet header, the tuple comprising the CID, the client IP- address and the server IP-address (column 7, line 5-25, establishing a QUIC virtual connection, the manager responds to the client with a server message that contains the negotiated encryption parameters for the new virtual connection, establishing the new virtual connection further involves the manager storing a tuple for subsequent identification of the newly established virtual connection. One or more of the source IP address, source port, destination IP address, destination port, connection identifier, or other header fields can form the tuple identifying the newly established virtual connection).
Regarding Claim 5, Shiell discloses the determining further comprises providing the determined context transfer state for the QUIC connection to a monitoring function of the neighboring server(column 7, line 55-65, the manager converts the QUIC formatted data packets sent by the client over the virtual connection to TCP data packets for receipt by the selected back-end server over the secondary connection and performed for packets traveling from the selected back-end server to the client).
Regarding Claim 7, Shiell discloses the controlling comprises forwarding the stateless reset packet based on the determined context transfer state information for the QUIC connection (column 6, line 55-65, the packet tuple matches a tuple for a virtual connection established, the manager forwards the packet to a back-end server selected for the matching virtual connection, further spoofing and connection bridging performed in forwarding the packet to the back-end server).
Regarding Claim 9, Shiell discloses sending a request for static key information to a management server (column 10, line 5-15, the distributor then forwards the packet to the selected manager, the second connectionless data packet is a request to establish a new virtual connection with the receiving manager establishing the virtual connection).
10. (Cancelled).
Regarding Claim 11, Shiell discloses an apparatus for controlling migration of a Quick User Datagram  (UDP) Internet  (QUIC) connection between a server and a neighboring server(column 2, line 50-55, User Datagram Protocol (UDP) based traffic and Quick Internet UDP Connections (QUIC) traffic, across two or more back-end servers), wherein the QUIC connection is identifiable by a connection  (CID) and is established to a migrating wireless device having a client IP-address(column 4, line 60-65, the connection identifier field (wherein connection identifier is CID) found in the portion of QUIC data packets, the distributor provides each manager with the packets associated with the virtual connections managed by the manager performed on the combination of the source IP address and connection identifier), context transfer state information for the QUIC(column 4, line 60-65, the connection identifier field found in the portion of QUIC data packets, the distributor provides each manager with the packets associated with the virtual connections managed by the manager performed on the combination of the source IP address and connection identifier, the manager established the connection with the client); and control transmission of a stateless reset token for the QUIC connection based on the determined context transfer state(column 7, line 55-65, the manager converts the QUIC formatted data packets sent by the client over the virtual connection to TCP data packets for receipt by the selected back-end server over the secondary connection and performed for packets traveling from the selected back-end server to the client).
Shiell discloses all aspects of the claimed invention, except the server and the neighboring server comprise respective cache memories, are comprised in a content delivery  (CDN) and have a same server IP- address, the arrangement apparatus comprising processing circuitry and  a memory containing instructions which, when executed by the processing circuitry, cause the apparatus to receive static key information representative of the QUIC connection.
Pfister the same field of invention teaches the server and the neighboring server comprise respective cache memories, are comprised in a content delivery  (CDN) and have a same server IP- address, the arrangement apparatus comprising processing circuitry and  a memory containing instructions which, when executed by the processing circuitry, cause the apparatus to receive static key information representative of the QUIC connection (column 2, line 55-60, Delivery node include caching server support a protocols such as, Quick User Data Datagram Protocol (UDP) Internet Connections (QUIC), and the like. Content source and delivery node communicate with each other  over network, column 4, the requested content, now stored in the cache, that shows data/content stream operations performed in CDNs a content source, which include content server which include servers).
Shiell and Pfister are analogous art because they are from the same field of endeavor of access to a service device.
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the receiving static key information representative of the QUIC connection the teaching of Shiell to include the stream operations performed in CDNs a content source, which include content server which include servers the teaching of Pfister because it is providing client-specific data packet that avoids re-deriving the associated segment specific metadata and avoids copying the one or more segments.
12. (Cancelled).
Regarding Claim 13, Shiell discloses a management server for controlling migration of a Quick User Datagram  (UDP) Internet (QUIC) connection between a server and a neighboring server(column 2, line 50-55, User Datagram Protocol (UDP) based traffic and Quick Internet UDP Connections (QUIC) traffic, across two or more back-end servers), 
wherein the QUIC connection is identifiable by a connection  (CID) and is established to a migrating wireless device having a client IP-address(column 4, line 60-65, the connection identifier field (wherein connection identifier is CID) found in the portion of QUIC data packets, the distributor provides each manager with the packets associated with the virtual connections managed by the manager performed on the combination of the source IP address and connection identifier), 
and sending the static key information to the server and to the neighboring server (column 7, line 55-65, the manager converts the QUIC formatted data packets sent by the client over the virtual connection to TCP data packets for receipt by the selected back-end server over the secondary connection and performed for packets traveling from the selected back-end server to the client).
Shiell discloses all aspects of the claimed invention, except the server and the neighboring server comprise respective cache memories, are comprised in a content delivery (CDN) and have a same server IP- address, and wherein the management server is configured to coordinate content delivery within the CDN, the method comprising determining static key information applicable for all QUIC connections providing a same cached content.
Pfister the same field of invention teaches the server and the neighboring server comprise respective cache memories, are comprised in a content delivery (CDN) and have a same server IP- address, and wherein the management server is configured to coordinate content delivery within the CDN, the method comprising determining static key information applicable for all QUIC connections providing a same cached content (column 2, line 55-60, Delivery node include caching server support a protocols such as, Quick User Data Datagram Protocol (UDP) Internet Connections (QUIC), and the like. Content source and delivery node communicate with each other  over network, column 4, the requested content, now stored in the cache, that shows data/content stream operations performed in CDNs a content source, which include content server which include servers).
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the receiving static key Shiell and Pfister are analogous art because they are from the same field of endeavor of access to a service device information representative of the QUIC connection the teaching of Shiell to include the stream operations performed in CDNs a content source, which include content server which include servers the teaching of Pfister because it is providing client-specific data packet that avoids re-deriving the associated segment specific metadata and avoids copying the one or more segments.
Regarding Claim 14, Shiell discloses receiving a static key request from the server and/or or the neighboring server(column 3, line 55-65, distributor involves hashing header fields of the received connectionless traffic, the distributor performs a modulo operation on the connection identifier field found in the public header portion of QUIC data packets, the modulo operation can also be performed on the source  IP address or a combination of the source IP address and connection identifier).
15. (Cancelled).
Regarding Claim 16, Shiell discloses an apparatus for controlling migration of a Quick User Datagram (UDP) Internet (QUIC) connection between a server and a neighboring server(column 2, line 50-55, User Datagram Protocol (UDP) based traffic and Quick Internet UDP Connections (QUIC) traffic, across two or more back-end servers), wherein the QUIC connection is identifiable by a connection  (CID) and is established to a migrating wireless device having a client IP-address(column 4, line 60-65, the connection identifier field (wherein connection identifier is CID) found in the portion of QUIC data packets, the distributor provides each manager with the packets associated with the virtual connections managed by the manager performed on the combination of the source IP address and connection identifier), 
and send the static key information to the server and to the neighboring server (column 7, line 55-65, the manager converts the QUIC formatted data packets sent by the client over the virtual connection to TCP data packets for receipt by the selected back-end server over the secondary connection and performed for packets traveling from the selected back-end server to the client).
Shiell discloses all aspects of the claimed invention, except the server and the neighboring server comprise respective cache memories, are comprised in a content delivery (CDN) and have a same server IP- address, and wherein the a management server is configured to coordinate content delivery within the CDN, the apparatus comprising processingcircuitry and a memory containing instructions which, when executed by the processing circuitry, cause the apparatus to static key information applicable for all QUIC connections providing a same cached content.
Pfister the same field of invention teaches the server and the neighboring server comprise respective cache memories, are comprised in a content delivery (CDN) and have a same server IP- address, and wherein the a management server is configured to coordinate content delivery within the CDN, apparatus comprising processingcircuitry and a memory containing instructions which, when executed by the processing circuitry, cause the apparatus to static key information applicable for all QUIC connections providing a same cached content(column 2, line 55-60, Delivery node include caching server support a protocols such as, Quick User Data Datagram Protocol (UDP) Internet Connections (QUIC), and the like. Content source and delivery node communicate with each other  over network, column 4, the requested content, now stored in the cache, that shows data/content stream operations performed in CDNs a content source, which include content server which include servers).
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the receiving static key Shiell and Pfister are analogous art because they are from the same field of endeavor of access to a service device information representative of the QUIC connection the teaching of Shiell to include the stream operations performed in CDNs a content source, which include content server which include servers the teaching of Pfister because it is providing client-specific data packet that avoids re-deriving the associated segment specific metadata and avoids copying the one or more segments.
Regarding Claim 17, Shiell discloses the apparatus is a host computer of a management server(column 3, line 55-65, distributor involves hashing header fields of the received connectionless traffic, the distributor performs a modulo operation on the connection identifier field found in the public header portion of QUIC data packets, the modulo operation can also be performed on the source  IP address or a combination of the source IP address and connection identifier).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure are:
Araujo et al. (US 11128562, Sep. 21, 2021) teaches Fast Reroute for Connections over Outbound Paths.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IQBAL ZAIDI whose telephone number is (571)270-3943.  The examiner can normally be reached on M to Thu 8.a.m to 6.p.m..
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NGO RICKY can be reached on 571-272-3139.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).




/IQBAL ZAIDI/
Primary Examiner, Art Unit 2464